Title: To Thomas Jefferson from André Limozin, 27 July 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored Sir
            
            Havre de Grace 27th July 1788
          
          I had the honor of writing to your Excellency the 25th instant to which I beg leave to crave reference.
          I take the freedom to beseech of your Excellency the favor to give me an advice upon the following matter. One Mr. James Swan of Boston wrote to me the 12th of this month to inform me that he was to be appointed Consul at Marseille, but that he had apply’d to Congress that his appointment should be alterd, and in consequence should be for Normandy. That at his arrivall at Paris he had found Letters mentionning him my house as one of the most responsable of the Kingdom, that I was a Merchant of an extensive Knowledge [and] experience, and understanding perfectly well all the different Branches of trade in consequence whereof he should wish to be in correspondence with me and to give me the preference of the large Consignments which he is to receive in Salt Provisions made up in New England such as Beef Pork and Butter; for which reason he should be glad to Know what advances I should be willing to make upon such Consignments, and to what extent?
          I Answerd him that I had seen sundry parcells of these provisions imported from New England, that they were neither properly Cured nor Suitably packd up and that they could not Keep long, upon which observations I received this day from him the answer of which I inclose a Copy.
          If that Gentleman designs to establish himself here, I need not give him informations which would turn out in a short time to a great deteriment for me. It would be lending him arms to pull my house down, because I receive yearly Considerable Consignments from Ireland in the Said articles and I cant tell if his promise is Sincere or not. For which reason having so many instances of the friendship your Excellency favors me with I take the freedom to Claim your good advice; and to ask if you are acquainted with the Said Gentleman and what Confidence I can pay to his word. Your Excellency may intirely rely on my discretion and prudence. I have the honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,
          
            
              Andre Limozin
            
          
        